U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number LUX DIGITAL PICTURES, INC. (Exact name of registrant as specified in its charter) Wyoming 22-2589503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 34721 Myrtle Court Winchester, CA 92596 (323) 799-1342 (phone) (951) 602-6049 (fax) 2140 Shattuck Ave., Ste 210-2270 Berkeley, CA. 94704 510-948-4000 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ As of April 9, 2010 the Company’s stock has a bid price of $.03 and an ask price of $.08 per share. At April 9, 2010, there were 47,990,000 shares outstanding of the Company’s common stock and 2,500,000 of the Company’s preferred stock. LUX DIGITAL PICTURES, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED FEBRUARY 28, 2010 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements Balance Sheets at February 28, 2010 (unaudited) and August 31, 2009 (audited) F-1 Statements of Operations for the three and six months ended February 28, 2010 and 2009 (unaudited) F-2 Statement of Shareholders’ Equity of as of February 28, 2010 (unaudited) F-3 Statements of Cash Flows for the three and six months ended February 28, 2010 and 2009(unaudited) F-4 Notes toFinancial Statements F-5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item3. Controls and Procedures 2 PART II. OTHER INFORMATION Item1. Legal Proceedings 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults upon senior securities 4 Item 4. Submissions of matters to a vote of securities holders 4 Item 5. Other Information 4 Item6. Exhibits 4 Exhibit 31.1 Exhibit 32.1 PART I — FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS LUX DIGITAL PICTURES, INC. BALANCE SHEETS AS OF FEBRUARY 28, 2010 (UNAUDITED) AND AUGUST 31, 2009 (AUDITED) February 28, 2010 (Unaudited) August 31, 2009 (Audited) ASSETS Current Assets Cash $ $ Accounts receivable Prepaid advertising Deferred tax asset Total Current Assets Other Assets Unamortized film costs, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable $ $ Accrued taxes Estimated costs to complete films Reserve for residuals and participants 0 Note payable – stockholder Total Current Liabilities STOCKHOLDERS’ EQUITY Common stock (1,000,000,000 shares authorized; $.001 par value; 47,990,000 shares issued and outstanding) Preferred stock (10,000,000 shares authorized; $.001 par value; 2,500,000 shares issued and outstanding) Paid in capital Retained earnings Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the financial statements. F-1 LUX DIGITAL PICTURES, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 28, 2 Three months ended February 28, 2010 (Unaudited) Six months ended February 28, 2010 (Unaudited) Three months ended February 28, 2009 (Unaudited) Six months ended February 28, 2009 (Unaudited) GROSS REVENUES $ OPERATING EXPENSES General Amortization of film costs TOTAL OPERATING EXPENSES NET OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest income 0 0 Recovery of bad debt 0 0 0 Bad debt expense ) ) TOTAL OTHER INCOME ) 0 0 NET INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAX EXPENSE NET INCOME $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING FOR THE PERIOD NET INCOME PER SHARE $ The accompanying notes are an integral part of the financial statements. F-2 LUX DIGITAL PICTURES, INC. STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) AS OF FEBRUARY 28, 2010 Common Stock Preferred Stock Shares Amount Shares Amount Additional Paid in Capital Retained Earnings Total Balance, August 31, 2008 $ Net loss for the year ended August 31, 2009 - ) ) Balance, August 31, 2009 Net income for the six months ended February 28, 2010 - Balance, February 28, 2010 $ The accompanying notes are an integral part of the financial statements. F-3 LUX DIGITAL PICTURES, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED FEBRUARY 28, 2 Six months ended February 28, 2010 (Unaudited) Six months ended February 28, 2009 (Unaudited) Cash Flows from Operating Activities: Net income for the period $ $ Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Amortization of film assets Changes in Assets and Liabilities (Increase) in accounts receivable ) ) (Decrease) in accounts payable ) ) Increase in accrued taxes (Decrease) in estimated costs to complete films ) ) (Decrease) in reserve for residuals and participants ) 0 Net Cash Used by Operating Activities ) ) Cash Flows from Investing Activities: Investment in new films ) 0 Net Cash Used in Investing Activities ) 0 Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplemental Cash Flow Information: Cash Paid for Interest $
